Exhibit 10.3

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”), dated as of
October 18, 2012, but effective as of September 21, 2012, is made by and between
Sorrento Therapeutics, Inc., a Delaware corporation (together with any successor
thereto, the “Company”), and Henry Ji, Ph.D. (the “Executive”) (collectively
referred to herein as the “Parties”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement (the “Original Agreement”) dated as of September 21, 2012.

WHEREAS, the Company and the Executive desire to amend the Original Agreement on
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties agree as follows:

1. Section 1(c) of the Original Agreement. Section 1(c) of the Original
Agreement is hereby amended to read as follows:

(c) Position and Duties. Executive shall serve as President and Chief Executive
Officer of the Company with such customary responsibilities, duties and
authority normally associated with such position and as may from time to time be
assigned to Executive by the Board of Directors of the Company (the “Board”),
consistent with such position. In the performance of such duties, Executive
shall report to the Board. Executive shall devote substantially all of
Executive’s working time and efforts to the business and affairs of the Company
(which shall include service to its affiliates, if applicable) and shall not
engage in outside business activities (including serving on outside boards or
committees) without the consent of the Board, provided that Executive shall be
permitted to (i) manage Executive’s personal, financial and legal affairs,
(ii) participate in trade associations, (iii) serve on the board of directors of
not-for-profit or tax-exempt charitable organizations, and (iv) continue to
perform services for or have continued involvement with those companies with
which Executive has a business relationship as of the Effective Date, including
BioVintage, Inc. and Hongye SD Group, LLC, in each case, subject to compliance
with this Agreement and provided that such activities do not materially
interfere with Executive’s performance of Executive’s duties and
responsibilities hereunder. Executive hereby consents to serve as an officer
and/or director of the Company or any subsidiary or affiliate thereof without
any additional salary or compensation, if so requested by the Board. Executive
agrees to observe and comply with the rules and policies of the Company as
adopted by the Company from time to time, in each case as amended from time to
time, and as delivered or made available to Executive (each, a “Policy”).



--------------------------------------------------------------------------------

2. Section 2(a) of the Original Agreement. Section 2(a) of the Original
Agreement is hereby amended to read as follows:

(a) Annual Base Salary. Executive shall receive a base salary at a rate of
$262,500 per annum (such annual base salary, as it may be adjusted from time to
time, the “Annual Base Salary”). The Annual Base Salary shall be paid in
accordance with the customary payroll practices of the Company. Such Annual Base
Salary shall be reviewed (and may be adjusted) from time to time by the Board or
an authorized committee of the Board.

3. Section 2(b) of the Original Agreement. Section 2(b) of the Original
Agreement is hereby amended to read as follows:

(b) Bonus. Executive will be eligible to participate in an annual incentive
program established by the Board or an authorized committee of the Board.
Executive’s target annual incentive compensation under such incentive program
shall be sixty percent (60%) of his Annual Base Salary (the “Annual Bonus”). The
Annual Bonus payable under the annual incentive program shall be based on the
achievement of individual and Company performance goals to be determined in good
faith by the Board or an authorized committee of the Board. The payment of each
Annual Bonus shall be subject to Executive’s continued employment with the
Company through the date of payment, and shall be paid between January 1st and
March 15th of the calendar year following the calendar year to which it relates.

4. Miscellaneous. This Amendment shall be and is hereby incorporated in and
forms a part of the Original Agreement. All other terms and provisions of the
Original Agreement shall remain unchanged except as specifically modified
herein. This Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument. This Amendment shall be governed by and
construed in accordance with the laws of the State of California, without
reference to principles of conflict of laws. The captions of this Amendment are
not part of the provisions hereof and shall have no force or effect. This
Amendment may not be amended or modified otherwise than by a written agreement
executed by the Parties hereto or their respective successors and legal
representatives.

5. Right to Advice of Counsel. The Executive acknowledges that he has the right
to, and has been advised to, consult with an attorney regarding the execution of
this Agreement and any release hereunder; by his signature below, the Executive
acknowledges that he understands this right and has either consulted with an
attorney regarding the execution of this Agreement or determined not to do so.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date and
year first above written.

 

COMPANY By:  

/s/ Richard G. Vincent

Name:   Richard G. Vincent Title:   Chief Financial Officer EXECUTIVE

/s/ Henry Ji, Ph.D.

Henry Ji, Ph.D.

 

3